PER CURIAM.
Appellants were indicted for transporting and possessing intoxicating liquors in violation of the National Prohibition Aet, and, from sentences imposed upon conviction, appealed to this court. The ease was pending on appeal at the time of the ratification of the Twenty-First Amendment to the *106Constitution; and, under the recent decision of the Supreme Court in United States v. Chambers and Gibson, 54 S. Ct. 434, 78 L. Ed. -, 89 A. L. R. 1510, the judgment of the court below must be reversed, and the ease remanded, with direction to dismiss.
Reversed.